UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA                              :
                                                      :       ORDER
v.                                                    :
                                                      :       20 Mag. 2232
LELAND ROBINSON,                                      :
                                    Defendant.        :
------------------------------------------------------x

        By letter dated April 7, 2020 (Doc. #8), defendant is seeking review of the detention

order issued by the magistrate judge on March 25, 2020. See 18 U.S.C. § 3145(b). Defense

counsel has also advised the Court that his defendant will waive his personal appearance at any

bail review hearing and wishes to appear by telephone.

        Accordingly:

        1. Defense counsel shall obtain and submit to the Court as soon as possible a transcript

of the detention hearing held on March 25, 2020.

        2. By April 13, 2020, the government shall file a response to defense counsel’s letter.

        3. A bail review hearing will be conducted by telephone conference call on April 16,

2020, at 10:00 a.m. The parties shall arrange for defendant’s appearance by telephone.

        At the time of the scheduled hearing, all counsel and defendant shall attend by calling the

following number and entering the access code when requested:

        Dial-In Number:            (888) 363-4749 (toll free) or (215) 446-3662
        Access Code:               1703567

Dated: April 8, 2020
       White Plains, NY                              SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge

                                                          1
